Case 7:21-mj-01375 Document 3 Filed on 06/23/21 in TXSD Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT United states District Court

 

ia

 

 

Southern District of Texas
for the FILED
Southern District of Texas
JUN 23 2021
United States of America )
V. ) Nathan Ochsner, Clerk

Adrian Alejandro URESTI ) Case No. 7:21-mj-1375-1 a
YOB: 1998 (USA) = Pe
)
) OR
Defendant(s) 2 =
c~
m
CRIMINAL COMPLAINT * fo

=

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 12/4/19-12/10/19 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 USC 846 Conspiracy to Possess with the Intent to Distribute Fentanyl, approximately

0.907 kilograms, a Schedule | controlled substance.

This criminal complaint is based on these facts:

(See Attachment 1)

a Continued on the attached sheet. Daca
- Complainant's signature

Danielle Martin, DEA Special Agent

Printed name and title

 

Sworn to before me and signed in my presence.
e
Date: June 23, 2021 Lf f 2 pr Lf

udge ’s signature
City and state: McAllen, Texas cott Hacker, U.S. Magistrate Judge

i “Printed name and title
Case 7:21-mj-01375 Document 3 Filed on 06/23/21 in TXSD Page 2 of 2

ATTACHMENT 1

In December 2019, Drug Enforcement Administration (DEA) McAllen District Office (MDO) Special Agents
received information from a Cooperating Defendant (CD1) regarding an East Hidalgo Detention Center
inmate who was attempting to find a buyer for one (1) kilogram of heroin. CD1 provided telephone
number ***-***-7033 for the individual who was holding the narcotics in the Rio Grande Valley of South
Texas.

On December 8, 2019, an undercover agent (UC) contacted the user of telephone number ***-***-7033,
who was later identified as Adrian URESTI (hereafter, URESTI), to negotiate the purchase of the one (1)
kilogram of heroin. URESTI subsequently sent the UC a photograph of the suspected heroin and agreed to
sell it to the UC in exchange for $35,000.00 on December 10, 2019. Further, URESTI informed the UC that
an individual driving a Lincoln Town Car would deliver the narcotics.

On December 10, 2019, DEA agents seized approximately 0.907 kilograms of suspected heroin and
arrested Juan TAPANES-Chavez, who delivered the narcotics to the UC in Pharr, Texas. Following the
seizure, agents sent the suspected heroin to the DEA Southcentral Laboratory for analysis which showed
that the substance was fentanyl, not heroin.

In January 2020, agents served an administrative subpoena on East Hidalgo Detention Center for the
inmate calls of several co-conspirators involved in coordinating the fentanyl transaction on December 10,
2019.

A review of the inmate calls revealed numerous conversations between Carlos ZUNIGA-Garcia (hereafter,
ZUNIGA) and Cesar CERVANTES-Marroquin coordinating the sale and delivery of the fentanyl to the UC
on December 10, 2019. Agents also reviewed numerous calls between ZUNIGA and the user of ***-***-
7033 (UREST!) discussing the delivery of the fentanyl in coded language to the UC on December 10, 2019.
During the calls, ZUNIGA instructs URESTI to contact another individual to coordinate the pickup of the
narcotics from the source of supply. In subsequent conversations, ZUNIGA and URESTI discuss the transfer
of the fentanyl from the source of supply to another individual who would deliver it to the UC.

During a debriefing with CD1 in January 2020, CD1 stated that ZUNIGA’s brother-in-law, who was
approximately 18 years of age, was involved in coordinating the fentanyl transaction. On February 25,
2020, agents conducted a debriefing with another Cooperating Defendant (CD2), who also stated that
ZUNIGA’s brother-in-law, who was approximately 19-20 years of age, coordinated the pickup and delivery
of the fentanyl. Agents conducted record checks which showed that URESTI is ZUNIGA’s brother-in-law
and was 21 years of age at the time of the fentany! transaction.

On March 3, 2020, agents conducted an interview with another Cooperating Defendant (CD3) regarding
the fentanyl transaction. During the interview, agents played the inmate phone calls between ZUNIGA
and the user of ***-***-7033 (URESTI) discussing the fentanyl transaction. CD3 subsequently identified
the voice of the user of ***-***-7033 as Adrian URESTI and positively identified a Texas driver’s license
photograph of URESTI. CD3 further stated that he/she recruited URESTI to assist in the fentanyl
transaction and that URESTI coordinated transportation of the fentanyl to the buyer (UC).
